FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X Sales Performance 1st Quarter/2012 Gross same-store sales up 9.6% in the period São Paulo, Brazil, April 12, 2012 - Grupo Pão de Açúcar [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] and Viavarejo S.A. [BM&FBOVESPA: VVAR3] announce its sales performance for the 1 st quarter of 2012. 1Q12 RESULTS OF GRUPO PÃO DE AÇÚCAR (GPA) Gross sales totaled R$ 13.660 billion, up 10.4% for total stores in comparison with 1Q11, due mainly to the outstanding performance of the Assaí, Minimercado Extra and Ponto Frio banners. Same-store sales were up 9.6% over the same year-ago period. Gross Same Store Sales Δ % Gross Sales (R$ billion) Net Sales (R$ billion) 1Q12 1Q12 Δ % 1Q12 Δ % GPA Food 9.3% 7.371 11.0% 6.656 11.2% Food 9.4% Non-Food 9.2% Viavarejo 10.0% 6.289 9.7% 5.491 12.4% Bricks & Mortar 9.2% Nova Pontocom 15.3% E-Commerce 21.2% Total GPA 9.6% 13.660 10.4% 12.147 11.8% BUSINESSES PERFORMANCE GPA Food ü Gross same-store sales were up 9.3%. In real terms (i.e., as deflated by the IP CA consumer index), sales increased 4.1%. ü Among the banners, the highlights were Assaí, Extra Super and Minimercado Extra, whose gross same-store sales outpaced the Group average. ü Sales in the food category increased 9.4% in the period. ü In the non-food category, the standout was the textile sector under the Extra banner, following the adoption of a new strategy for the Fall/Winter collection. The launch campaign involved the participation of actress Camila Pitanga and design by stylist Marcelo Sommer. ü Two stores opened, of which one Extra Hiper and one Assaí, in addition to the five conversions from Extra Fácil to Minimercado Extra.
